Title: To Thomas Jefferson from Lucy Ludwell Paradise, 15 May 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London May the 15th 1789Margaret Street No. 15 Cavendish Square

Since, I had the honour of writing to your Excellency, I have heard a piece of News which is that Paul Jones has been disgraced by the Empress of Russia for a Crime he Committed upon a Young Girl of Nine years of age. It is true, As a very particular Friend of Mine received a Letter from Russia acquainting him of it. The next is that Baretti died on Tuesday last after only two days Illness. I have sent the Names of the two Books that Mr. Robson has bought for you, is Xenophontis Ephesen anthias et Abrocoma Gr. which you Marked for 15s/. He has bought it for you for 12s/ and the other I informed you in my last for 8s. 6d. The sale concludes next Thursday. All the Books of this Sale have gone very high. Their is two More Books for you to come, I hope you will get them. I saw my dear Friend Dr. Bancroft this Morning. I asked him when he thought the Deed would be ready. He told me he hoped soon, but said, Mr. Young was very slow; I wish it was finished, but what can I do. All my Friends and Acquaintances have been remarkably Attentive to Me. I shall esteem it a favour if you would tell Mr. Paradise that Count Soderini, Mr. Freire, and Count Zenobio, and Mr. Trumbulle have paid me remarkable attentions. After them Lord and Lady Hawke, Mr. and Mrs. Parish and all the Planta family, and Mr. Anderson and his Lady, the above families I have dined frequently with. Every person, desires their best Compliments to him. A very great Noise is made about this fly that spoils our wheat. I think it must be the Wevil. The manner of preserving the wheat here is thus. When the Wheat is a little  above the ground before it is roll[ed], it is necessary to sprinkle lime upon it and then roll it. It preserves the Corn for the year and if more then one Crop is Made the lime must Never be forgotten to be sprinkled as soon as the Corn appears above the Ground. I hope the dear Miss Jeffersons and yourself are in perfect health; I never desired to be rich as I do now for to shew My Gratitude to your Family. Your Excellency has laid me under everlasting obligation and I hope time will put it in my power to return in some manner or other the many and great favours you have done for me. I forgot to tell you, it is said, the King is in a Dropsy. Mr. Freire, this gentleman, is a great friend of Us Americans. He acts as Minister during the absence of the Minister for Portugal. My best Compliments to Mr. Short and all enquiring friends. I shall write no more to Mr. P. as he has told every person it is my Letters that makes him drunk and also shews my Letters.
Dear Sir, I am with Gratitude Your Excellencies Much Obliged Humble Servt. and Friend,

L. Paradise

